Citation Nr: 1803081	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  09-21 731	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for major depression, to include as secondary to the service-connected thoracolumbar spine degenerative disc and joint disease (low back disability).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to June 1975.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a hearing before a Decision Review Officer at the RO in January 2010.  The Veteran informed the Board in December 2013 that he did not wish to appear for a hearing before a Veterans Law Judge (VLJ).

The Board issued a decision in November 2016 denying service connection for major depression, including not reopening a previously denied claim.  The Veteran's attorney representative filed a motion for reconsideration in December 2016.  The Board granted the motion in a March 2017 order.  (Eight other issues decided or remanded in the November 2016 decision were not subject to the motion for reconsideration.)  Accordingly, the instant reconsideration decision is being conducted by a panel of three VLJs.  

As the Board's grant of reconsideration included only the issue involving service connection for major depression/major depressive disorder, the scope of the instant decision does not include any other psychiatric disorders, such as posttraumatic stress disorder (PTSD), which was separately addressed by the Board and not raised by the representative.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also, e.g., Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is within the Secretary's discretion to bifurcate a claim).  

In October 2017, the Veteran's representative submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in September 2015.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  

Furthermore, in June 2017, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issues of service connection for a left knee condition; right knee condition; bilateral foot condition; a temporary total evaluation; and special monthly compensation based on a need for aid and attendance and/or housebound.  At present, those issues have not been certified to the Board for appellate disposition.  Therefore, they are not included within the scope of the instant decision.  See 38 C.F.R. §§ 3.103, 19.35, 19.36, 20.1304(a) (2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  


FINDING OF FACT

The Veteran's major depressive disorder is secondary to his service-connected low back disability.


CONCLUSION OF LAW

The criteria to establish service connection for major depressive disorder secondary to a service-connected disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reopening a Previously Denied Claim

By March 2005 rating decision, the Veteran's October 2015 claim of service connection for major depressive disorder was denied.  He was notified of the decision by letter in May 2005, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in June 2008.  No relevant evidence or notice of disagreement was received by VA within one year of the issuance of the March 2005 rating decision notice.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Additional service personnel records were received in March 2011, but those records are not relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Therefore, the claim is not being reconsidered pursuant to 38 C.F.R. § 3.156(c).  

Nonetheless, the Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for major depressive disorder is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also Dr. Henderson-Galligan's September 2013 medical opinion and September 2017 medical addendum opinion.  This was the basis of the granted motion for reconsideration.

Service Connection

With regard to the merits of the reopened claim, the Veteran contends that his condition is secondary to low back disability.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

In this case, the Board finds that service connection is warranted.  

The Veteran is currently diagnosed with major depressive disorder as shown most recently upon a VA Neuropsychiatric evaluation in June 2017.  This diagnosis is not materially in dispute.  

Moreover, in the context of the secondary service connection claim, as noted previously, the Veteran is currently service connected for a low back disability.  

Thus, the threshold elements are met for the secondary theory aspect of the claim.  With regard to the nexus requirement, there is some conflicting evidence.  

In favor of a positive nexus, a private examiner in September 2013 opined that the Veteran's diagnosis was secondary to chronic back and joint pain.  The private examiner explained that there is a body of literature supporting a causal relationship between medical and psychiatric difficulties.  The private examiner reiterated this opinion in a September 2017 addendum.  

Also tending to support a nexus, the Veteran's VA medical records include two positive opinions.  According to a May 2008 VA Psychiatry report, "in general depression is worsened by chronic pain," although the provider deferred an opinion as to whether this occurred in the Veteran's case.  More directly, a June 2008 VA Pain consultation notes "history of depression-his chronic pain most likely is a significant contributor to this."    

Tending to weigh against a positive nexus, a VA examiner in May 2013 and again in March 2015 found that a secondary nexus was less likely as not.  There are also some more recent medical opinions directly attributing his ongoing depression to a subsequent stroke.  

Overall, the Board can identify no compelling reason to find the negative opinions more probative than the positive opinions on the secondary nexus element.  Both considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  

In light of the foregoing, the Board finds that the evidence is in a state of relative equipoise on the secondary nexus requirement of the clam.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's major depressive disorder is secondary to his service-connected low back disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for major depressive disorder is warranted on a secondary basis.


ORDER

New and material evidence having been received, the claim of service connection for major depressive disorder is reopened.

Service connection for major depression disorder, as secondary to the service-connected low back disability, is granted.  




			
	D. JOHNSON	Cynthia M. Bruce
	               Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


